 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDARA ServicesInc.& its wholly owned subsidiaries,Terminal Newsstands,Inc., & Terminal;Shops,Inc., d/b/a Aero Enterprises,Inc.andHotel,Motel,Restaurant&Hi-RiseEmployees&Bartenders Union,Local 355,AFL-CIO. Case12-RC-646226 February 1985DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered objections to an election held on 26 April1984 and the hearing officer's report recommend-ing disposition of them. The election was conduct-ed pursuant to a Decision and Direction of Elec-tion.The tally of ballots shows 29 for and 71against the Petitioner, with 7 challenged ballots, aninsufficient number to affect the results.The Board has reviewed the record in light oftheEmployer's exceptions and brief, and adoptsthe hearing officer's findings and recommenda-tions' only to the extent consistent herewith.In his report, the hearing officer recommendedthat the portion of the Petitioner's Objection 2 con-cerning the Employer's grant of a preelection wageincrease be sustained and that a new election beheld.We do not agree. Rather, we find that the 35-centwage increase granted by the Employer tounitemployees on 7 April 1984 did not constituteobjectionable conduct.The record in this case adequately shows thatthe wage increase was granted for reasons uncon-nected to the election campaign. Prior to the Peti-tioner's filing of a representation petition on 8 Feb-ruary 1984, the Employer made unambiguous state-ments regarding the timing and amount of a gener-alwage increase which preclude any conclusionthat by implementing such a wage increase theEmployer sought to affect the election results.On 7 December 1983 the Employer learnedduring meetings, which originally had been sched-uled as training sessions, that the cashiersin its air-port concession operation had numerous com-plaints about working conditions, including wages.At one of these meetings, Employer Vice Presi-dentKaren Powell told employees she wouldcheck into the facts, asked the personnelmanagerto prepare a wage survey, and told employees inattendance that she would get back to them inabout a month. On 1 February 1983 Powell metiIn the absence of exceptions we adopt, pro forma, the hearing offi-cer's recommendations that the Petitioner's Objections 1, 3, 9, and theportion of Objection 2 concerning uniforms be overruledwith a group of employees and discussed actiontaken on. several- of the complaints that had beenvoiced at the December meeting. Regarding em-ployee wages, she reviewed with them the wagesurvey that had been prepared following their com-plaints and stated that the survey showed employ-ees had-received across-the-board wage increasesduring the last '5 years varying between 15 centsand 25 cents per hour. In response to an employeeinquiry regarding when they would be getting awage increase in the current year, Powell statedthat their annual review date was 7 April becausethey had receivedan increasethe prior year onthat date.2 In reply to an inquiry regarding theamount, Powell stated she did not know becauseshe had not yet spoken to her superior, but that itwould be logical for it to be at least the historicalamount of between 15 and 25 cents and she wouldlike it to be more. Powell reiterated that therewould be a raise in April. About 3 February 1983Powell spoke with her superior, Company Presi-dent John Ranelli, and recommended that a generalwage increase of 25 to 40 cents be granted theseemployees.With these undisputed events as background,whose lawfulness has not been challenged, andwhich occurred prior to the representation petitionbeing filed on 8 February 1984, it is apparent thatthe subsequent implementation of the wage in-creasewas in full conformity with the prior an-nouncement and therefore has been shown to havebeen based on business considerations unconnectedto the election.On 15 March 1984 President Ranelli concurredin the decision to give a raise and on 26 Marchreached a final decision on a 35-cent increase to begranted on 7 April. This raise was announced toemployees 2 days later.3On these facts, it is clear that the Employer hadcommitted itself to giving employees a wage in-crease on 7 April. The only indeterminate aspect ofthiswage increase was the amount. However, inthe face of prepetition events, including the an-nouncement to employees that it would be at least15-25 cents and undisputed testimony that a rec-ommendation had been made that it be 25-40 cents,the selection of a 35-cent figure was clearly withinthe range previously under consideration.More-2Prior to 1983 the increase occurred at the end of the calendar year,but had been deferred in 1982 until April 1983This announcement statedAs we advised some of you in the January committee meeting,and consistent with the company's past practice of giving an annualincrease,we are pleased to announce a wage increase in the amountof 35 cent [sic] per hour for all employeesThis increase represents our recognition of the good job you aredoing,and we are pleased to put it into effect7 April 1984274 NLRB No. 44 ARA SERVICESover, in announcing this increase the Employer didnot attempt to use it as election propaganda andthus did not betray any underlying motive incon-sistentwith this proferred business justification. Inthis setting,we find no basis to concludethat thiswage increase was designed to affect the election.Accordingly, we decline to direct anew electionand find that a certification of results of electionshould be issued.349CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Hotel, Motel, Restau-rant& Hi-RiseEmployees & Bartenders Union,Local 355, AFL-CIO and that it is not the exclu-sive representative of these bargaining unit employ-ees.